         Case 3:18-cv-00372-CSH Document 130 Filed 03/19/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

TYSON MANKER, et al.,                            :
     Plaintiffs,                                 :
                                                 :
       v.                                        :           No. 3:18-cv-372 (CSH)(RMS)
                                                 :
RICHARD V. SPENCER,                              :           MARCH 19, 2020
Secretary of the Navy,                           :
       Defendant.                                :

                         NOTICE OF DECISIONS ON REMAND
                       AND DEFENDANT TRAVEL RESTRICTION

       The Court’s Rulings On Defendant’s Motion To Dismiss Or Remand And On Cross-

Motions For Discovery, ECF No. 79, which ordered remand of Plaintiff Tyson Manker and John

Doe’s cases, stated that “When the decisions on remand are issued, Counsel for the parties are

directed to file them with the Court forthwith.” Id. at 41. Accordingly, defendant Thomas B.

Modley, Acting Secretary of the Navy, now files the decisions with the Court.

       The Naval Discharge Review Board (“NDRB”) granted Mr. Manker partial relief: his

discharge was upgraded from OTH to GEN. The decision is attached as Exhibit A. The NDRB

did not grant Mr. Doe relief. The decision is attached as Exhibit B.

       The defendant understands that plaintiffs will be filing a request with respect to these

decisions. Defendant respectfully requests an opportunity to respond to the plaintiffs’ position.

Due to the COVID-19 pandemic, defense counsel and agency counsel are presently teleworking

with children present in their homes, with somewhat limited connectivity to secure networks.

       Last, with respect to the settlement conference currently scheduled for April 14, 2020, the

defendant wishes to inform the Court that on or about Saturday, March 14, 2020, the Department

of Defense banned all domestic temporary duty and non-local leave travel, with limited
         Case 3:18-cv-00372-CSH Document 130 Filed 03/19/20 Page 2 of 2




exceptions not applicable here, until May 11, 2020. Thus, the Navy will not be able to

participate in-person at the April 14, 2020 settlement conference. As stated by the Court, the

defendant understands the parties and the Court will confer about the settlement conference

again as the April 14, 2020, date approaches. Defendant still prefers the Navy designee(s) to

participate in person.



                                                        Respectfully submitted,

                                                        JOHN H. DURHAM
                                                        UNITED STATES ATTORNEY

                                                        /s/ Natalie N. Elicker
                                                        Natalie N. Elicker, ct28458
                                                        Assistant United States Attorney
                                                        157 Church Street
                                                        New Haven, CT 06510
                                                        Telephone: (203) 821-3700
                                                        Fax: (203) 773-5373
                                                        Email: Natalie.Elicker@usdoj.gov
